DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-14 and 16-20 are pending in the Amendment filed 07/26/2022. 
The prior art rejections of record are withdrawn in view of Applicant’s amendments to independent claims 1 and 16. 
However, claims 1-14 are rejected in view of newly cited reference to Guo et al. (CN 109968206 A, Machine Translation).
Claims 16-20 are rejected overly previously cited references to Nelson et al. (US 20090311416 A1) and Burnside et al. (US 20170175566 A1).
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are not persuasive, as addressed below, or are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues as to amended claim 1:
“Burnside provides indicia for strain monitoring; the indicia are mounted on or beneath an exterior surface 11 of component 10 (see Burnside Paragraph [0018]). Thus, Burnside does not teach, suggest, or disclose a plurality of 3D marks being separated from each other and wherein each of the plurality of 3D marks being configured to undergo individual and independent creep, as claimed.” [“Remarks”, pg. 11, para. 3].
In response, this argument is not persuasive because the combination of references as applied teach the amended limitations of claim 1. Nelson teaches forming patterns in a ceramic coating, i.e., the thermal barrier coating and/or the bond coating, of a metal workpiece such a turbine component [Abstract, para. 0002, 0016]. Burnside teaches a plurality of strain patterns (i.e., a plurality 3D marks) [Fig. 2, para. 0019] may be formed on an exterior of a turbine component [para. 0025], including within “coating layers applied to the exterior surface 11” [para. 0026], in order to measure creep within the turbine component [para. 0019]. Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of forming patterns in turbine coating, of Nelson, to include forming strain sensor patterns in a turbine coating, of Burnside, in order to monitor for deformations associated with creep, as taught by Burnside [para. 0019, 0025-26]. 
Newly cited reference to Guo et al. (CN 109968206 A, Machine Translation) teaches a method of using a mask plate clamp to attach a patterning mask to a workpiece in order to secure the mask during a process of waterjetting patterns into a workpiece, as taught by CN 109968206 A [claim 1].  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (US 20090311416 A1) in view of Guo et al. (CN 109968206 A, Machine Translation) and Burnside et al. (US 20170175566 A1).
Examination Note: Italics are used throughout the action to indicate which claim limitations, if any, are not explicitly disclosed by the cited reference. 
1. Nelson discloses a method for a creating a plurality of three-dimensional (3D) marks in a protective coating 50 over a metal part 20 [Abstract, “machining a profile pattern”; Fig. 3A, para. 0032], the method comprising:
positioning a first mask 80 over the protective coating 50 [Fig. 3A, para. 0032; para. 0035], the first mask including a first opening pattern therein [Fig. 3A, para. 0032, “mask 80 is configured with a form 85 that defines an aperture pattern A, which is reflective of the profile pattern P”];
clamping the first mask to the protective coating and the metal part;
performing a first abrasive waterjet process on the protective coating 50 using the first mask 80 [para. 0028, “the machining tool 60 may abrasively water jet mill the ceramic coating 50”; para. 0032, “the machining tool 60 machines the ceramic coating 50 through the form 85 of the mask 80”], the first abrasive waterjet process eroding a first portion of the protective coating exposed through the first opening pattern to create the plurality of 3D marks [Fig. 3A, para. 0032], the plurality of 3D marks penetrating only partially through the protective coating 50 [Fig. 3B, para. 0032, “to form the profile pattern P in the ceramic coating 50”]; 
wherein the plurality of 3D marks is configured for determining creep in the metal part, where each of the plurality of 3D marks is separated from each other and each of the plurality of 3D marks is configured to undergo individual and independent creep; and
removing the first mask, leaving the plurality of 3D marks in the protective coating [para. 0032, 0035].
As to amended claim 1, Nelson fails to explicitly disclose:
clamping the first mask to the protective coating and the metal part.
Nelson is silent as to whether the mask 80 is attached to turbine shroud 20 (and the ceramic coating 50 thereon) or is held above the surface of the ceramic coating 50 [para. 0032, “a mask 80 or a stencil, which may be made of disposable materials, is provided between the machining tool 60 and the ceramic coating 50”]. 
However, Guo discloses a mask plate auxiliary jet processing method [Abstract, claim 1], comprising:
(a) the mask plate clamp (1) is installed on the machine tool working table (2); 
(b) in the workpiece (3) put on the mask plate clamp (1); 
(c) applying a mask plate (24) is placed on the workpiece (3); 
(d) using the mask plate clamp (1) the mask plate (24) clings on the workpiece (3); 
(e) starting the jet system, jet fluid from the nozzle of the jetting system (4) is emitted to the mask plate (24) for jet machining; 
(f) after finishing the machining, operation mask plate clamp (1) the mask plate (24) take off from the work piece (3), then the processed workpiece (3). [claim 1].
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of using a mask to waterjet patterns into a workpiece, of Nelson, to include using a mask plate clamp to attach the mask to the workpiece during waterjetting, of Guo, in order to secure a mask during a process of waterjetting patterns into a workpiece, as taught by Guo [claim 1]. 
Furthermore, applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See MPEP § 2143, D.
Further as to amended claim 1, Nelson fails to explicitly disclose:
wherein the plurality of 3D marks is configured for determining creep in the metal part, where each of the plurality of 3D marks is separated from each other and each of the plurality of 3D marks is configured to undergo individual and independent creep.
Nelson teaches forming patterns in a ceramic coating, i.e., the thermal barrier coating and/or the bond coating, of a metal workpiece such a turbine component [Abstract, para. 0002, 0016].
However, Burnside discloses systems for monitoring a component in a turbomachine can include a strain sensor comprising at least two reference points disposed on a surface of the component [Abstract], comprising:
 [0019] Referring now to FIGS. 1 and 2, a strain sensor 40 generally comprises at least two reference points 41 and 42 that can be used to measure a distance D between said at least two reference points 41 and 42 at a plurality of time intervals. As should be appreciated to those skilled in the art, these measurements can help determine the amount of strain, strain rate, creep, fatigue, stress, etc. at that region of the component 10. The at least two reference points 41 and 42 can be disposed at a variety of distances and in a variety of locations depending on the specific component 10 so long as the distance D there between can be measured. Moreover, the at least two reference points 41 and 42 may comprise dots, lines, circles, boxes or any other geometrical or non-geometrical shape so long as they are consistently identifiable and may be used to measure the distance D there between. [para. 0019]. 
[0021] Furthermore, the values of various dimensions of the strain sensor 40 may depend on, for example, the component 10, the location of the strain sensor 40, the targeted precision of the measurement, application technique, and optical measurement technique. For example, in some embodiments, the strain sensor 40 may comprise a length and width ranging from less than 1 millimeter to greater than 300 millimeters. Moreover, the strain sensor 40 may comprise any thickness that is suitable for application and subsequent optical identification/measurement without significantly impacting the performance of the underlying component 10. Notably, this thickness may be a positive thickness away from the surface 11 (such as when additive techniques are utilized) or a negative thickness into the surface 11 (such as when subtractive techniques are utilized). For example, in some embodiments, the strain sensor 40 may comprise a thickness of less than from about 0.01 millimeters to greater than 1 millimeter. In some embodiments, the strain sensor 40 may have a substantially uniform thickness. Such embodiments may help facilitate more accurate measurements for subsequent strain calculations between the first and second reference points 41 and 42. [para. 0021]. 
[0023] As illustrated in FIG. 2, in some embodiments, the strain sensor 40 may include a unique identifier 47 (hereinafter “UID”). The UID 47 may comprise any type of barcode, label, tag, serial number, pattern or other identifying system that facilitates the identification of that particular strain sensor 40. In some embodiments, the UID 47 may additionally or alternatively comprise information about the component 10 or the overall assembly that the strain sensor 40 is configured on. The UID 47 may thereby assist in the identification and tracking of particular strain sensors 40, components 10 or even overall assemblies to help correlate measurements for past, present and future operational tracking. [para. 0023]. 
[0025] As discussed herein and as shown in FIG. 1, multiple strain sensors 40 may be configured on a single component 10 or on multiple components 10. For example, a plurality of strain sensors 40 may be configured on a single component 10 (e.g., a turbine blade) at various locations such that the strain may be determined at a greater number of locations about the individual component 10. Alternatively or additionally, a plurality of like components 10 (e.g., a plurality of turbine blades) may each have a strain sensor 40 configured in a standard location so that the amount of strain experienced by each specific component 10 may be compared to other like components 10. In even some embodiments, multiple different components 10 of the same assembly (e.g., blades and vanes for the same turbine in turbine component embodiments) may each have a strain sensor 40 configured thereon so that the amount of strain experienced at different locations within the overall assembly may be determined. [para. 0025].
[0026] It should be understood that the present disclosure is not limited to strain sensors 40 as illustrated herein. Rather, any suitable surface feature configured on a turbine component 10, such as on the exterior surface 11 thereof, is within the scope and spirit of the present disclosure. Examples of other suitable surface features include surfaces adjacent cooling holes that are defined in the exterior surface (or potentially cooling holes themselves), coating layers applied to the exterior surface 11 (wherein the exterior surface 11 is defined as that of a base component of the turbine component 10), etc. [para. 0026].
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of forming patterns in a turbine coating, of Nelson, to include forming strain sensors and unique identifying patterns in a turbine coating, of Burnside, in order to monitor for deformations associated with creep in a turbine component using identifiable strain sensors, as taught by Burnside [para. 0019, 0023, 0025-26].
2. Modified Nelson discloses the method of claim 1, wherein the protective coating is one of a ceramic thermal barrier coating (TBC) 50 [para. 0002, para. 0016] and a bond coating [para. 0002, para. 0016], and a bond coating alone, over at least a portion of the metal part [para. 0002, para. 0016, Abstract].
3. Modified Nelson discloses the method of claim 1, but fails to explicitly disclose:
wherein the first abrasive waterjet process performing creates the plurality of 3D marks in the form of a creep sensor [Burnside, Abstract, para. 0025; para. 0026, “coating layers applied to the exterior surface 11”] in the protective coating [Nelson, para. 0002, para. 0016]. 
4. Modified Nelson discloses the method of claim 3, further comprising performing a creep analysis based on the plurality of 3D marks in the protective coating [Burnside, Abstract, para. 0025-26].
5. Modified Nelson discloses the method of claim 1, wherein the first abrasive waterjet process performing creates the plurality of 3D marks in the form of an identifier for the metal part [Burnside, para. 0023].
Here, Burnside teaches forming unique identifier 47, such as barcode, label, tag, serial number, pattern or other identifying system that facilitates the identification of that particular strain sensor 40 [para. 0023]. 
12. Modified Nelson discloses the method of claim 1, wherein the plurality of 3D marks includes at least one of: holes and channels [para. 0020, “"w" patterns (see FIGS. 2A and 3A) or straight lines, within the ceramic coating 50. Further, the profile pattern P may have rounded peaks and/or valleys, and the frequencies thereof or the slopes of the sides can be varied”].
13. Modified Nelson discloses the method of claim 1, further comprising, after removing the first mask, milling the protective coating to a desired depth less than a depth of the protective coating prior to the milling [Burnside, para. 0004, 0021, 0025].
14. Modified Nelson discloses the method of claim 1, but fails to explicitly disclose:
wherein the first abrasive waterjet process occurs at a water pressure of between 20 bars and 150 bars.
Nelson discloses, as to waterjet process: “the machining tool 60 may abrasively water jet mill the ceramic coating 50. Here, a high pressure jet of water (having, e.g., a pressure of about 50,000 psi)” [para. 0028]; and “the ceramic coating 50 material removal may be accomplished by water jet milling…[w]ater jet milling is similar to abrasive water jet milling except that it does not involve the mixing of the water jet with the fine abrasive particles” [para. 0029]. 50,000 psi converts to about 1,034 bar, and therefore fails to anticipate or render obvious the claimed range of between 20 bars and 150 bars.
However, one of ordinary skill in the art would recognize that the water pressure of the waterjet process is a result-effective variable in controlling the rate of removal of the ceramic layer, and as such, would optimize the pressure into order to obtain a desired rate of removal of the ceramic layer, with expected results. 
Furthermore, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Claims 6-7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (US 20090311416 A1) in view of Guo et al. (CN 109968206 A, Machine Translation) and Burnside et al. (US 20170175566 A1), as applied to claims 1-5 and 12-14 above, and further in view of Pierrat (US 6635393 B2).
6. Modified Nelson discloses the method of claim 1, but fails to disclose the method
further comprising after removing the first mask:
positioning a second mask over the protective coating, the second mask including a second opening pattern therein;
performing a second abrasive waterjet process on the protective coating using the second mask, the second abrasive waterjet process eroding at least one of an additional amount of the first portion of the protective coating and a second portion of the protective coating exposed through the second opening pattern to create the plurality of 3D marks with the first portion of the protective coating, the plurality of 3D marks penetrating only partially through the protective coating after the second abrasive waterjet process; and
removing the second mask, leaving the plurality of 3D marks in the protective coating.
However, Pierrat discloses a method of forming patterns of varying depth in an underlying substrate by using two separate etching mask patterns [Figs. 1A-1F; col. 1, lines 64-col. 2, line 25].
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of forming two separate patterns in an underlying substrate, of modified Nelson, to include using two separate mask patterns, of Pierrat, in order to achieve forming patterns of varying depth in an underlying substrate, as taught by Pierrat [Figs. 1A-1F]. 
Furthermore, applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See MPEP § 2143, D.
7. Modified Nelson discloses the method of claim 6, but fails to explicitly disclose:
wherein the first abrasive waterjet process and the second abrasive waterjet process use a different water pressure.
However, one of ordinary skill in the art would recognize that the water pressure of the waterjet process is a result-effective variable in controlling the rate of removal of the ceramic layer, and as such, would optimize the pressure into order to obtain a desired rate of removal of the ceramic layer for each patterning step, with expected results. 
Furthermore, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
10. Modified Nelson discloses the method of claim 6, wherein at least one of the first portion and the second portion has an opening having a width between 30 and 300 micrometers [Burnside, para. 0021, “the strain sensor 40 may comprise a length and width ranging from less than 1 millimeter to greater than 300 millimeters”, “For example, in some embodiments, the strain sensor 40 may comprise a thickness of less than from about 0.01 millimeters to greater than 1 millimeter.”].
Here, Burnside discloses the length and width of the strain sensor may be less than 1 millimeter, and further expounds upon the lower range to be less than from about 0.01 millimeters to greater than 1 millimeter, i.e., 10 micrometers to 1000 micrometers, which broadly encompasses the claimed range and therefore supports a prima facie case of obviousness of the claimed range. See MPEP 2144.05, I. 
11. Modified Nelson discloses the method of claim 10, wherein the at least one of the first portion and the second portion has the opening having the width between 80 and 120 micrometers  [Burnside, para. 0021, “the strain sensor 40 may comprise a length and width ranging from less than 1 millimeter to greater than 300 millimeters”, “For example, in some embodiments, the strain sensor 40 may comprise a thickness of less than from about 0.01 millimeters to greater than 1 millimeter.”]. 
Here, Burnside discloses the length and width of the strain sensor may be less than 1 millimeter, and further expounds upon the lower range to be less than from about 0.01 millimeters to greater than 1 millimeter, i.e., 10 micrometers to 1000 micrometers, which broadly encompasses the claimed range and therefore supports a prima facie case of obviousness of the claimed range. See MPEP 2144.05, I.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (US 20090311416 A1) in view of Guo et al. (CN 109968206 A, Machine Translation), Burnside et al. (US 20170175566 A1), and Pierrat (US 6635393 B2), as applied to claims 6-7 and 10-11 above, and further in view of Miller et al. (US 20100003894 A1).
8. Modified Nelson discloses the method of claim 6, but fails to explicitly disclose:
wherein at least one of the first mask or the second mask include a stainless steel sheet.
Nelson is silent towards the material which comprises the mask or stencil for the waterjet patterning process [para. 0032].
However, Miller discloses a method and apparatus for forming raised ridges on the surface of a turbine component having an abradable coating formed on an outer surface thereof which includes a mask having a predetermined pattern of openings therein adjacent the abradable coating on a surface of the turbine component; and a high pressure water jet that has movement relative to the mask so that the high pressure water jet passes along the extent of the openings in the mask and passes through the openings in the mask to remove portions of the abradable coating on the turbine component located beneath the openings in the mask. [Abstract];
[0018] FIG. 4 shows an example of a typical mask or stencil 16 used to create a pattern of raised ridges in the abradable coating 12 in accordance with the present invention. The mask 16 is usually flat, thin, and includes an impervious base portion 17 in which a desired pattern of openings or slots 18 pass through the thickness of the mask 16. The pattern of the openings 18 in the mask 16 shown in FIG. 4 is merely representative of only one of a large number of different patterns that may be formed in the mask 16. In many applications of the present invention where air is intended to pass through the furrows, it is preferred to form the openings 18 with a curved or wavy configuration as illustrated in FIG. 4, so that the furrows 24 formed by the jet passing through the openings 18 (see FIG. 7) will have a more extended length as compared with furrows extending in a straight line, and will therefore provide improved cooling of the shroud panel by the air that passes through the curved furrows 24. The mask 16 is preferably formed of steel, stainless steel, or carbides, but other suitable materials may also be used. [para. 0018].
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of using a stencil to waterjet patterns into a turbine component, of modified Nelson, to include a stencil comprising stainless steel, of Miller, because it is an effective mask for waterjetting patterns into turbine components, as taught by Miller [Abstract, para. 0018]. 
9. Modified Nelson discloses the method of claim 8, further comprising forming at least one of the first opening pattern and the second opening pattern in a respective mask using a waterjet process [Nelson, para. 0024].
Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (US 20090311416 A1) in view of Burnside et al. (US 20170175566 A1).
16. Nelson discloses a metal part [Abstract], comprising:
a metal body [Nelson, Abstract, para. 0002, 0016];
a protective coating over at least a portion of the metal body [Nelson, Abstract, para. 0002, 0016]; and
a plurality of three-dimensional (3D) marks in the protective coating [Burnside, para. 0004, 0023, 0025-26], the plurality of 3D marks including an opening having a width of between 30 and 300 micrometers, the plurality of 3D marks configured for determining creep in the metal part, wherein each of the plurality of 3D marks is separated from each other and each of the plurality of 3D marks is configured to undergo individual and independent creep.  
As to amended claim 16, Nelson fails to explicitly disclose:
the plurality of 3D marks including an opening having a width of between 30 and 300 micrometers the plurality of 3D marks configured for determining creep in the metal part, wherein each of the plurality of 3D marks is separated from each other and each of the plurality of 3D marks is configured to undergo individual and independent creep. 
Nelson teaches forming patterns in a ceramic coating, i.e., the thermal barrier coating and/or the bond coating, of a metal workpiece such a turbine component [Abstract, para. 0002, 0016].
However, Burnside discloses systems for monitoring a component in a turbomachine can include a strain sensor comprising at least two reference points disposed on a surface of the component [Abstract], comprising:
[0019] Referring now to FIGS. 1 and 2, a strain sensor 40 generally comprises at least two reference points 41 and 42 that can be used to measure a distance D between said at least two reference points 41 and 42 at a plurality of time intervals. As should be appreciated to those skilled in the art, these measurements can help determine the amount of strain, strain rate, creep, fatigue, stress, etc. at that region of the component 10. The at least two reference points 41 and 42 can be disposed at a variety of distances and in a variety of locations depending on the specific component 10 so long as the distance D there between can be measured. Moreover, the at least two reference points 41 and 42 may comprise dots, lines, circles, boxes or any other geometrical or non-geometrical shape so long as they are consistently identifiable and may be used to measure the distance D there between. [para. 0019]. 
 [0021] Furthermore, the values of various dimensions of the strain sensor 40 may depend on, for example, the component 10, the location of the strain sensor 40, the targeted precision of the measurement, application technique, and optical measurement technique. For example, in some embodiments, the strain sensor 40 may comprise a length and width ranging from less than 1 millimeter to greater than 300 millimeters. Moreover, the strain sensor 40 may comprise any thickness that is suitable for application and subsequent optical identification/measurement without significantly impacting the performance of the underlying component 10. Notably, this thickness may be a positive thickness away from the surface 11 (such as when additive techniques are utilized) or a negative thickness into the surface 11 (such as when subtractive techniques are utilized). For example, in some embodiments, the strain sensor 40 may comprise a thickness of less than from about 0.01 millimeters to greater than 1 millimeter. In some embodiments, the strain sensor 40 may have a substantially uniform thickness. Such embodiments may help facilitate more accurate measurements for subsequent strain calculations between the first and second reference points 41 and 42. [para. 0021]. 
[0023] As illustrated in FIG. 2, in some embodiments, the strain sensor 40 may include a unique identifier 47 (hereinafter “UID”). The UID 47 may comprise any type of barcode, label, tag, serial number, pattern or other identifying system that facilitates the identification of that particular strain sensor 40. In some embodiments, the UID 47 may additionally or alternatively comprise information about the component 10 or the overall assembly that the strain sensor 40 is configured on. The UID 47 may thereby assist in the identification and tracking of particular strain sensors 40, components 10 or even overall assemblies to help correlate measurements for past, present and future operational tracking. [para. 0023]. 
[0025] As discussed herein and as shown in FIG. 1, multiple strain sensors 40 may be configured on a single component 10 or on multiple components 10. For example, a plurality of strain sensors 40 may be configured on a single component 10 (e.g., a turbine blade) at various locations such that the strain may be determined at a greater number of locations about the individual component 10. Alternatively or additionally, a plurality of like components 10 (e.g., a plurality of turbine blades) may each have a strain sensor 40 configured in a standard location so that the amount of strain experienced by each specific component 10 may be compared to other like components 10. In even some embodiments, multiple different components 10 of the same assembly (e.g., blades and vanes for the same turbine in turbine component embodiments) may each have a strain sensor 40 configured thereon so that the amount of strain experienced at different locations within the overall assembly may be determined. [para. 0025].
[0026] It should be understood that the present disclosure is not limited to strain sensors 40 as illustrated herein. Rather, any suitable surface feature configured on a turbine component 10, such as on the exterior surface 11 thereof, is within the scope and spirit of the present disclosure. Examples of other suitable surface features include surfaces adjacent cooling holes that are defined in the exterior surface (or potentially cooling holes themselves), coating layers applied to the exterior surface 11 (wherein the exterior surface 11 is defined as that of a base component of the turbine component 10), etc. [para. 0026].
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of forming patterns in a turbine coating, of Nelson, to include forming strain sensors and unique identifying patterns in a turbine coating, of Burnside, in order to monitor for deformations associated with creep in a turbine component using identifiable strain sensors, as taught by Burnside [para. 0019, 0023, 0025-26].
Burnside discloses the length and width of the strain sensor may be less than 1 millimeter, and further expounds upon the lower range to be less than from about 0.01 millimeters to greater than 1 millimeter [para. 0021], i.e., 10 micrometers to 1000 micrometers, which broadly encompasses the claimed range of a width between 30 and 300 micrometers, and therefore supports a prima facie case of obviousness of the claimed range. See MPEP 2144.05, I. 
17. Modified Nelson discloses the metal part of claim 16, wherein the protective coating includes one of a ceramic thermal barrier coating (TBC) over a bond coating, and a bond coating alone [Nelson, para 0002, 0016].
18. Modified Nelson discloses the metal part of claim 17, wherein the plurality of 3D marks extends only partially through the one of the ceramic TBC over the bond coating, and the bond coating alone [Nelson, para 0002, 0016].
19. Modified Nelson discloses the metal part of claim 16, wherein the opening has a width between 50 and 200 micrometers [Burnside, para. 0021]. 
Burnside discloses the length and width of the strain sensor may be less than 1 millimeter, and further expounds upon the lower range to be less than from about 0.01 millimeters to greater than 1 millimeter [para. 0021], i.e., 10 micrometers to 1000 micrometers, which broadly encompasses the claimed range of a width between 50 and 200 micrometers, and therefore supports a prima facie case of obviousness of the claimed range. See MPEP 2144.05, I. 
20. Modified Nelson discloses the metal part of claim 19, wherein the opening has a width between 80 and 120 micrometers [Burnside, para. 0021]. 
Burnside discloses the length and width of the strain sensor may be less than 1 millimeter, and further expounds upon the lower range to be less than from about 0.01 millimeters to greater than 1 millimeter [para. 0021], i.e., 10 micrometers to 1000 micrometers, which broadly encompasses the claimed range of a width between 90 and 120 micrometers, and therefore supports a prima facie case of obviousness of the claimed range. See MPEP 2144.05, I. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: The additionally cited references to Harding (US 20150107368 A1) and Mitchell et al. (US 20120101775 A1) are cited to show methods of measuring creep [Abstracts]. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)270-5511. The examiner can normally be reached M-F, 9:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER REMAVEGE/Examiner, Art Unit 1713